Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10 recites “At least one branched lumen” (lines 3-4) and then describes a step of changing a size of the main lumen independently of a size of at least one branched lumen.  It is unclear if Applicant is defining separate branched lumens or referencing the same.
Claims 4-6,11-12 and 17 each recites the limitation "side branch lumen".  There is insufficient antecedent basis for this limitation in the claim.
Claims 9,15,20 recite “positioning at least one branched lumen” (lines 3-4) which is unclear if Applicant is defining separate branched lumens or referencing the previously defined branch lumen.

Claim 16 is unclear because “the main” lacks antecedence.
Claim 18 is unclear because a step of changing the size of the main lumen was not positively recited in claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of USPN 9,956,102, claims 1-21 of USPN 8,287,583, claims 1-33 of USPN 8,128,680, and claims 1-22 of USPN 9,220,613.   Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are broader and therefore fully encompassed within the scope of the claimed methods USPNs ‘102, ‘583, ‘680, and ‘613.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6,9-12,15-17,20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chobotov et al. USPN 6761733.
Regarding claims 1,10, and 16 Chobotov et al. (see figures 38-49 and columns 33-36) discloses a method of implanting a vascular graft comprising a main lumen 402/404 and at least one branched lumen 405 via a catheter delivery system releasably attached to a proximal end and distal end of the main lumen (i.e. the trunk  402 and one leg 404) as well as a branched lumen free end (i.e. second leg 405).  The sizes of the main lumen and branched lumen are independently changed when positioned within the branch vessel and main vessel (see steps at Figures 45-49 whereby self expanding members expand the sizes). The ends are retractable and the mechanism for releasable attachment may be considered spring-loaded and having extensions (apices of graft) and receptacle (wires strings) for engaging the extensions as in claims 2,3.
Regarding claims 4-6,11-12,17, Chobotov discloses pulling or urging the branch lumen at column 33:26-40 and 48-52, column 34:18-34, Figures 41-41A and 44-46.  This tension application may also be considered to elongate axially compressed branch lumen 405 region 565 (Fig 41A). The branch lumen is angularly adjustable with respect to the main lumen.
Regarding claims 9, 15, and 20 the device comprises wire stent structures 407/408/411/422.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7,8,13,14,18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chobotov et al. USPN 6761733, as applied to claims 1-6,9-12,15-17,20 above, in view of Ryan et al. USPN 6533811.
Chobotov meet the limitations of claims 7,8,13,14,18, and 19, and independently controls delivery of the main lumen and branch lumen, but Chobotov is silent as to applying tension to change the size of the main and branch lumens, retracting and repositioning the lumens.  Ryan teaches that it is well known to deploy a graft which is controllably delivered in an elongated, tensioned and narrowed diameter state (c4:51-53), and steps of deploying and repositioning in order to ensure proper final placement of the device (see c5:13-35). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Chobotov to further include the deployment steps in Ryan to provide the steps of delivering the graft in a controllably stretched (elongated, reduced diameter) or tensioned state, and the optional steps of retracting and repositioning via re-elongating the graft if necessary, as taught by Ryan, in order to ensure optimal final placement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774